DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference label “50” in Figs. 2-4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0018], line 2 – “whose outer peripheral face is can be deformed” should read “whose outer peripheral face can be deformed”. Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities: “insulating member contacts with the inner wall” (line 4) should read “insulating member contacts the inner wall” or “insulating member makes contact with the inner wall”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and its dependents, claims 2-20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, an amplifier is claimed to be configured to receive inputs Cin and Rin which satisfy Cin/Ce > 0.1 and 1/(2πfCeRin) > 0.1. However, paragraph [0049] sets forth the condition wherein Cin is sufficiently low and Rin is sufficiently high enough to satisfy Cin/Ce < 0.01 and 1/(2πfCeRin) < 0.01. Paragraph [0052] further describes that a change in K(Ce) can be evaluated under the condition of not satisfying the conditions set forth in Formula 11 and paragraph [0049]. The opposite of these conditions, i.e. when the conditions of Formula 11 are not met, is interpreted by Examiner to be wherein Cin/Ce > 0.01 and 1/(2πfCeRin) > 0.01. MPEP 2173.03 cites that a claim, although clear on its face, may also be indefinite when there is a conflict or inconsistency between the claimed subject matter and the specification disclosure. Due to this inconsistency between the independent claim and the specification, Applicant should clarify if the conditions should satisfy wherein the ratios are >0.01 (as set forth by the specification) or >0.1 (as currently recited in claim 1). 
In addition, the scope of claim 1 is indefinite since it is unclear which structure provides for the functional limitation of evaluating a contact state (Ce). The claim only requires an amplifier, which is normally used to modify the gain of the input signal and would not be able to perform the functional limitation. Applicant should incorporate the structure configured to perform the functional limitation, such as, for example, the processor of the computer shown in Fig. 5 to evaluate the contact state.   
Claim 1 also includes the limitation of evaluating a contact state using the output voltage, but the limitation does not include using the electric potential (Vb). According to paragraphs [0051] and [0052] of the specification, K(Ce) is evaluated using the output voltage (Vout), which is obtained through the electric potential (Vb) at the contact site. Therefore, Applicant should clarify the claim limitation by reciting in claim 1, for example, “A processor configured evaluate a contact state between the outer peripheral face of the insulating member and the inner wall face of the organ using the electric potential at the contact site and the output voltage obtained by amplifying the electric potential with the amplifier”.
Regarding claim 2, since the amplifier of claim 1 is claimed to be configured to receive inputs Cin and Rin which satisfy Cin/Ce > 0.1 and 1/(2πfCeRin) > 0.1, it is unclear how the amplifier may further include a first amplifier and a second amplifier, the second amplifier having a Cin and Rin that satisfy Cin/Ce < 0.01 and 1/(2πfCeRin) < 0.01. It is recommended that claim 2 be amended as an independent claim to encompass this second embodiment. 
In addition, the scope claim 2 is indefinite since it is unclear which structure provides for the function limitation of evaluating a contact state (Ce). The claim only requires the two amplifiers, which are normally used to modify the gain of an input signal and would not be able to perform the functional limitation. Applicant should incorporate the structure configured to perform the functional limitation, such as, for example, the processor of the computer shown in Fig. 5 to evaluate the contact state. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Regarding claim 1, Examiner has cited Satake (US 2016/0199126A1), hereinafter Satake, as the most pertinent prior art reference, which teaches a similar balloon ablation catheter system for treating tissue with energy and monitoring the status of the treatment. Satake teaches an electrode within the expandable balloon and a pair of electrodes for measuring the electric potential of tissue while radiofrequency current is being delivered through the balloon. However, it does not explicitly teach wherein the measuring of electric potential and delivering of energy is performed only by the electrode located within the balloon. Satake also does not teach an amplifier, which may further include two amplifiers, configured to receive inputs which satisfy Cin/Ce > 0.1 and 1/(2πfCeRin) > 0.1. 
Regarding claim 1, Examiner has also cited Wong (US 2002/0068931 A1), hereinafter Wong, as pertinent prior art because it teaches an ablation device which can also sense and monitor characteristics of the ablation site, such as impedance of the tissue. The device also includes a sensing circuit with at least one amplifier to amplify a signal above any background noise. However, it does not explicitly teach wherein the amplifier is configured to receive inputs which satisfy Cin/Ce > 0.1 and 1/(2πfCeRin) > 0.1 or wherein the amplifier is used in conjunction with a processor to monitor a contact state between a target area of tissue and the ablation device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F: 9AM~12PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794